           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

JIMMY RAY ROLAND                                              PLAINTIFF

v.                       No. 4:17-cv-559-DPM

DOUGLAS B. ST ALLEY, Representative of
the Estate of Thomas Robert Ingraldi;
HEARTLAND EXPRESS INC OF IOWA; and
John Doe and John Doe entity.                          DEFENDANTS

                             JUDGMENT
     1. Roland's claims against defendants John Doe and John Doe
entity are dismissed without prejudice.
     2. The parties tried this case to a jury from 9 September 2019 to
12 September 2019. Twelve jurors were selected to serve; one was
released by agreement mid-trial because of illness. After deliberations
on September 12th, the eleven-person jury returned a unanimous
verdict for defendants, NQ 72, which is incorporated. The Court enters
judgment on the verdict for Douglas B. Stalley, representative of the
Estate of Thomas Ingraldi, and Heartland Express Incorporated of
Iowa. Roland's complaint is dismissed with prejudice. Defendants are
entitled to their costs as allowed by law if they decide to seek them by
motion. 28 U.S.C. § 1920;   FED.   R. CIV. P. 54(d). Any post-judgment
motion, including one for costs, is due by 14 October 2019.
      D.P. Marshall Jr.
      United States District Judge




-2-
